Citation Nr: 1410950	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  08-18 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right eye disorder.

2.  Entitlement to service connection for a bilateral foot/ankle disorder, to include bilateral calcaneal spurs.

3.  Entitlement to service connection for bilateral hip disorders status post total hip replacements, to include as secondary to service-connected disability.

4.  Entitlement to service connection for bilateral knee disorders, to include as secondary to service-connected disability.

5.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1980 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for the above issues.  The Veteran timely appealed those issues.

This case was initially before the Board in May 2012 when it was remanded for further development.  The case has been returned to the Board at this time for further appellate review.  Unfortunately, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

With regards to the Veteran's right eye disability, the Veteran underwent a VA examination of his right eye in June 2012, as ordered by the previous remand.  The examiner, however, did not opine as to whether the Veteran's right eye disability was aggravated during military service, as requested.  The opinion discusses the visual acuity as being due to the BB-gun injury that pre-existed service; the Board has already found that the Veteran's visual acuity was noted as being decreased on entrance into service and therefore he is not considered sound as to his right eye visual acuity.  See 38 U.S.C.A. § 1111 (West 2002).

While the examiner did indicate that the Veteran's visual acuity is the same or slightly worse than when he entered service, the examiner does not address whether such "perhaps slightly worse[ned]" visual acuity is due to the normal progression of the Veteran's injury or not.  Nor does there appear to be any Goldman Chart that was completed during the examination.  Thus, the Board is unable to determine whether there are any visual field defects associated with the Veteran's right eye disorder at this time.  Such evidence of a visual field defect may be demonstrable of an aggravation of the Veteran's pre-existing BB-gun injury to his right eye.  

Therefore, the Board finds the VA examination and opinion is inadequate for the stated reasons, and that claim is remanded for another VA examination to be obtained at this time.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Likewise, the Board notes that the Veteran underwent orthopedic examinations of his feet, ankles, lumbar spine, hips and knees in June 2012.  The Veteran was diagnosed with: lumbar strain, bilateral knee and ankle sprains, bilateral feet/ankle spurs, and bilateral hip strains, with degenerative joint disease and status post bilateral replacements.  In multiple addendums to those examinations in December 2012, the examiner literally copy and pasted the following for each opinion: 

b. [X] The claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness. . . . [Examiner's Rationale:] Although the patient does have documentation of the above condition; the patient does have a relatively benign objective examination of his [feet or ankles or knees or hips or back, whichever the addendum was referring to]; he also has normal, age appropriate radiographs of his [again, feet or ankles or knees or hips or back, whichever the addendum was referring to].

After even minimal review of the claims file, the Board points out that the examiner's opinions are woefully inadequate.  It appears that the examiner did not review all of the evidence in the claims file-including evidence that was specifically highlighted in the Board's previous remand-particularly the medial tibial osteochondroma, in his opinions.  The Board therefore finds that a remand is necessary to obtain new VA examinations for his orthopedic claims, as well as adequate opinions.  See Id.

The Board apologizes to the Veteran for further delay of his claim.  

On remand, the Veteran should be solicited for information regarding any private or VA treatment for any of his claimed disorders.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any VA or private treatment that he may have had for his right eye, bilateral ankle/feet, bilateral knee, bilateral hip, and lumbar spine disorders, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2.  Schedule the Veteran for a VA eye examination with an ophthalmologist in order to determine whether the Veteran's claimed right eye disorder was aggravated by service.  The claims file must be made available to the examiner, and the examiner must specify in the examination report that the claims file has been reviewed.  All tests deemed necessary should be conducted.  

The examiner should report the Veteran's central visual acuity of the eyes and the visual field of the eyes using Goldman Chart testing with the measurements provided for all relevant quadrants in the eyes, including any notations of diplopia if appropriate.  The completed Goldman charts must be included with the examination report.  

The examiner should then opine as to whether the Veteran's right eye disorder, including any decreased visual acuity or visual field defects were more likely, less likely, or at least as likely as not (50 percent or greater probability) aggravated (i.e., permanently worsened beyond the normal progression of that disease) by his military service.  

The examiner should specifically determine first whether (a) there was a permanent increase in symptomatology during military service; and (b) if so, whether or not such increase in symptomatology was due to the normal progression of that disease.

The examiner is reminded that the Board has already found as conclusive fact that the Veteran's right eye visual acuity was noted as being decreased on entrance into military service.  Therefore, the Veteran is NOT sound as to any visual acuity defect in his right eye.  The Veteran, however, is sound as to any visual field defects of his right eye.

The examiner should specifically discuss any relevant service treatment records in the examination report, as well as any lay statements from the Veteran regarding right eye symptomatology during and after discharge from service.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Schedule the Veteran for a VA examination by a musculoskeletal specialist in order to determine the nature and etiology of any lumbar spine, bilateral feet/ankle, bilateral knee, or bilateral hip disorders found and whether such are related to military service or a service-connected disability.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted, including x-rays, and the result reported in detail.

After review of the claims file and examination of the Veteran, the examiner should address the following:  

(a) Bilateral Feet/Ankles: The examiner should identify any and all bilateral feet/ankle disorders found, to include any calcaneal spurring, and/or any arthritic condition thereof.  

The examiner should then opine as to whether each diagnosed disorder is more likely, less likely, or at least as likely as not (50 percent or greater probability) related to military service.  The examiner must specifically address the left ankle sprain and right ankle sprain and calcaneal spur noted in the service treatment records.

The examiner must discuss those records as well as lay statements regarding symptomatology during service and continuity of symptomatology after discharge from service.  

The examiner should particularly discuss whether any calcaneal spurring of the right ankle has resolved, and if so, how such bone growth resolved without any intervention, according to medical principles.

(b) Bilateral Knees: The examiner should identify any and all bilateral knee disorders found, to include any bilateral knee sprain/strain, and/or arthritic condition thereof.  

The examiner should then opine as to whether each diagnosed disorder is more likely, less likely, or at least as likely as not related to military service.  The examiner must specifically address the left knee pathology noted in the service treatment records, to include the left tibial osteochondroma in June 1989.

The examiner must discuss any relevant service treatment records, as well as lay statements regarding symptomatology during service and continuity of symptomatology after discharge from service.  

(c) Bilateral Hips: The examiner should identify any and all bilateral hip disorders found, to include any bilateral hip strain/sprain, the bilateral total hip arthroplastic replacements, and/or any arthritic condition thereof.  

The examiner should then opine as to whether each diagnosed disorder is more likely, less likely, or at least as likely as not related to military service, to include whether such total hip replacements are due to or the result of the noted tibial osteochondroma in service.  

The examiner should discuss any such affect that would have had on the Veteran's degenerative bilateral hip condition, particularly in light of his age and following a trip-and-fall accident in service in June 1989, which apparently caused the Veteran's tibial osteochondroma at that time.

The examiner must discuss any relevant service treatment records, as well as lay statements regarding symptomatology during service and continuity of symptomatology after discharge from service.  

(d) Lumbar Spine: The examiner should identify any and all lumbar spine disorders found, to include any lumbar spine strain/sprain, and/or any arthritic condition thereof.  

The examiner should then opine as to whether each diagnosed disorder is more likely, less likely, or at least as likely as not (50 percent or greater probability) related to military service.  The examiner must specifically address noted references to recurrent back pain on the Veteran's July 1992 separation examination.

The examiner must discuss any relevant service treatment records, as well as lay statements regarding symptomatology during service and continuity of symptomatology after discharge from service.  

(e) If any of the above claimed disorders are found to be related to military service, the following must be answered for any disorder found that was not related to military service: 

(1) The examiner should indicate whether any disorder is more likely, less likely, or at least as likely as not caused by that service-connected disability, to include any altered gait or weighbearing as a result thereof.  

(2) The examiner should then additionally address whether each such diagnosed disorder has been aggravated (e.g. permanently worsened beyond the normal progression of that disease) by that service-connected disability, to include any altered gait or weightbearing as a result thereof.  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.


4.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for right eye, lumbar spine, bilateral knee, bilateral hip, and bilateral feet/ankle disorders.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


